Name: Commission Regulation (EEC) No 3711/86 of 4 December 1986 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: natural and applied sciences;  processed agricultural produce;  consumption;  distributive trades;  health
 Date Published: nan

 No L 342/8 Official Journal of the European Communities 5. 12. 86 COMMISSION REGULATION (EEC) No 3711/86 of 4 December 1986 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, temporary basis until 31 March 1986 ; whereas, therefore, the said Annex should be deleted : Having regard to the Treaty establishing the European Economic Community, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 7 (5) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 of Council Regulation (EEC) No 1014/68 of 20 July 1968 laying down general rules for the public storage of skimmed-milk powder (3), as last amended by Regulation (EEC) No 1272/79 (4), lays down that the intervention price is to apply to skimmed-milk powder delivered to a storage depot not further from the place where it was stored than a distance to be deter ­ mined ; whereas, if the storage depot to which the skim ­ med-milk powder is delivered is situated at a distance greater than that maximum distance, the additional trans ­ port costs , to be determined at a flat rate, are to be borne by the intervention agencies ; Article 1 Regulation (EEC) No 625/78 is hereby amended as follows : 1 . In Article 5 ( 1 ) * 100 kilometres' is replaced by '350 kilometres' ; 2. In Annex I (2) (a) 'ISO Standard' is replaced by 'Inter ­ national Standard ISO' each time it occurs ; 3 . In Annex I (2) (b), the second indent is replaced by the following : 'rennet whey : determination of glycomacropeptides by high-performance liquid chromatography (3).' ; 4. In Annex I (2), the following point (c) is added : '(c) Samples shall be taken in accordance with the procedure laid down by International Standard ISO 707 ; however, Member States may use another method of sampling provided that this method complies with the principles of the above ­ mentioned Standard.' ; 5. In Annex I, footnote (4) is deleted ; 6 . Annex IV is deleted ; 7. Annex V is replaced by the Annex to this Regulation . Whereas Commission Regulation (EEC) No 625/78 (*), as last amended by Regulation (EEC) No 2256/86 (*), fixed the maximum distance in question at 100 kilometres ; whereas experience has shown that this maximum distance is inadequate to enable the intervention agencies to manage access to public storage depots under the best possible conditions ; whereas this distance should there ­ fore be increased to 350 kilometres ; Whereas point 2 of Annex I to Regulation (EEC) No 625/78 on the quality of skimmed-milk powder stipulates the control methods to be used to detect certain products ; whereas reference should be made to the inter ­ national standards on the taking vof samples ; Whereas Annex IV to Regulation (EEC) No 625/78 stipu ­ lates the method for determining free sialic acid to detect rennet whey in skimmed-milk powder intended for public storage ; whereas this method was used on a (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 119, 8 . 5. 1986, p . 19. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 (4) and (7) shall apply with effect from 2 February 1987. o OJ No L 173, 22. 7. 1968, p. 4. (4) OJ No L 161 , 29 . 6. 1979, p. 11 . 0 OJ No L 84, 31 . 3 . 1978 , p. 19. (Ã  OJ No L 196, 18 . 7 . 1986, p . 41 . 5. 12. 86 Official Journal of the European Communities No L 342/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1986. For the Commission Frans ANDRIESSEN Vice-President No L 342/ 10 5. 12. 86Official Journal of the European Communities ANNEX 'ANNEX V DETECTION OF RENNET WHEY IN SKIMMED-MILK POWDER FOR PUBLIC STORAGE BY DETERMINATION OF GLYCOMACROPEPTIDES WITH THE HIGH ­ PERFORMANCE LIQUID CHROMATOGRAPHIC PROCEDURE (HPLC) 1 . Scope and field of application This method allows detection of rennet whey in skimmed-milk powder intended for public storage by determination of the glycomacropeptides. 2. Reference ' International Standard ISO 707  Milk and Milk Products  Methods of sampling, conforming to the guidelines contained in Annex I (2) (c) last paragraph. 3 . Definition Glycomacropeptide content of skimmed-milk powder : the content of substances deter ­ mined by the method set out below, expressed as a percentage by mass. 4. Principle  Reconstitution of the skimmed-milk powder, removal of fat and proteins with trichloro ­ acetic acid, followed by centrifugation ;  Determination of the quantity of glycomacropeptides (GMP) in the supernatant by high ­ performance liquid chromatography (HPLC) ; '  Evaluation of the result obtained for the samples by reference to standard samples consisting of skimmed-milk powder with or without the addition of a known percentage of whey powder. 5. Reagents All reagents must be of recognized analytical grade. The water used must be distilled water or water of at least equivalent purity. 5.1 . Trichloroacetic acid solution Dissolve 240 g of trichloroacetic acid (Cl 3CCOOH) in water and make up to 1 000 ml . 5.2. Eluent solution, pH 6,0 Dissolve 1,74 g of dipotassium hydrogen phosphate (K2HP04), 12,37 g of potassium dihy ­ drogen phosphate (KH2P04) and 21,41 g of sodium sulphate (Na2S04) in about 700 ml of water. Adjust, if necessary, to pH 6,0, using a solution of phosphoric acid or potassium hydroxide. Make up to 1 000 ml with water and homogenize. Filter the eluent solution, prior to use, through a membrane filter with a 0,45 |im pore diameter. 5.3 . Flushing solvent Mix one volume acetonitrile (CH3CN) with nine volumes water. Filter the mixture prior to use through a membrane filter with a 0,45 | µm pore diameter. Note : Any other flushing solvent with a bactericidal effect which does not impair the columns' resolution efficiency may be used. 5.4. Standard samples 5.4.1 . Skimmed-milk powder meeting the requirements of Regulation (EEC) No 625/78 (i.e. [0]). 5.4.2. The same skimmed-milk powder adulterated with 5 % (m/m) rennet-type whey powder of standard composition (i.e. [5]). 5. 12. 86 Official Journal of the European Communities No L 342/11 6. Apparatus 6.1 . Analytical balance. 6.2. Centrifuge capable of attaining a centrifugal force of 2 200 g, fitted with stoppered centrifuge tubes of about 25 ml capacity. 6.3 . Mechanical shaker. 6.4. Magnetic stirrer. 6.5 . Glass funnels, diameter about 7 cm. 6.6 . Filter papers, medium filtration, diameter about 12,5 cm. 6.7. Glass filtration equipment with 0,45 Jim pore diameter membrane filter. 6.8 . Graduated pipettes allowing delivery of 10 ml (ISO 648 , Class A, or ISO/R 835). 6.9 . Thermostatic waterbath, set at 25 ± 0,5 °C. 6.10 . HPLC equipment, consisting of : 6.10.1 . Pump. 6.10.2. Injector, hand or automatic, with a 15 to 30 |il capacity. 6.10.3 . Two TSK 2 000-SW columns in series (length 30 cm, internal diameter 0,75 cm) or equiva ­ lent columns and a precolumn (3 cm x 0,3 cm) packed with I 125 or material of equivalent effectiveness. 6.10.4. Thermostatic column oven, set at 35 ± 1 °C. 6.10.5 . Variable wavelength UV detector, permitting measurements at 205 nm with a sensitivity of 0,008 A. 6.10.6 . Integrator capable of valley-to-valley integration. Note : Working with columns kept at room temperature is possible, but their power of reso ­ lution is slightly lower. In that case, the temperature should vary by less than ± 5 °C in any one range of analyses. 7. Sampling 7.1 . International Standard ISO 707  Milk and Milk Products- Methods of sampling, conforming to the guidelines contained in Annex I (2) (c) last paragraph. 7.2. Store the sample in conditions which preclude any deterioration or change in composition. 8 . Procedure 8.1 . Preparation of the test sample Transfer the milk powder into a container with a capacity of about twice the volume of the powder, fitted with an airtight lid. Close the container immediately. Mix the milk powder well by means of repeated inversion of the container. 8.2. Test portion Weigh 2,000 ± 0,001 g of test sample into a centrifuge tube (6.2). 8.3 . Removal of fat and proteins 8.3.1 . Add 20 g of warm water (50 °C) to the test portion. Dissolve the powder by shaking for five minutes using a mechanical shaker (6.3). Cool the tube to 25 °C. 8.3.2. Add 10,0 ml of the trichloroacetic acid solution (5.1 ) in two minutes, while stirring with the aid of the magnetic stirrer (6.4). Place the tube in a waterbath (6.9) and leave for 60 minutes. 8.3.3 . Centrifuge (6.2) for 10 minutes at 2 200 g, or filter through paper (6.6), discarding the first 5 ml of filtrate . No L 342/12 Official Journal of the European Communities 5. 12. 86 8.4. Chromatographic determination 8.4.1 . Inject 15 to 30 p.1 of accurately measured supernatant or filtrate (8.3.3) into the HPLC appar ­ atus (6.10) operating at a flow rate of 1,0 ml of eluent solution (5.2) per minute. Notes 1 . Keep the eluent solution (5.2) at 85 °C throughout the chromatographic analysis in order to keep the eluent degassed and to prevent bacterial growth. Any precaution with a similar effect may be used. 2. Rinse the columns with water during each interruption. Never leave the eluent solution in them (5.2). Prior to any interruption of more than 24 hours, rinse the columns with water then wash them with solution (5.3) for at least three hours at a flow rate of 0,2 ml per minute. 8.4.2. The results of chromatographic analysis of the test sample [E] are obtained in the form of chromatogram in which each peak is identified by its retention time RT as follows : Peak II : The second peak of the chromatogram with an RT of about 12,5 minutes . Peak III : The third peak of the chromatogram, corresponding to the GMP, with an RT of 15,5 ± 1,0 minutes. Peak IV : The fourth peak of the chromatogram with an RT of about 17,5 minutes. The quality of the columns can effect the retention times of the individual peaks. The integrator (6.10.6) automatically calculates the area A of each peak : An : area of peak II, Am : area of peak III, AIV : area of peak IV. It is essential to examine the appearance of each chromatogram prior to quantitative inter ­ pretation, in order to detect any abnormalities due either to malfunctioning of the apparatus or the columns, or to the origin and nature of the sample analyzed. If in doubt, repeat the analysis . 8.5. Calibration 8.5.1 . Apply exactly the procedure described from point 8.2 to point 8.4.2 to the standard samples (5, .4). Use freshly prepared solutions, because GMP degrade in an 8 % trichloroacetic envi ­ ronment. The loss is estimated at 0,2 % per hour at 30 °C. 8.5.2. Prior to chromatographic determination of the samples, condition the columns by repeatedly injecting the standard sample (5.4,2) in solution (8.5.1 ) until the area and reten ­ tion time of the peak corresponding to the GMP are constant. 8.5.3 . Determine the response factors R by injecting the same volume of filtrates (8.5.1 ) as used for the samples. 9. Expression of results 9.1 . Method of calculation and formulae 9.1.1 . Calculation of the response factors R : 100 Peak II : R  = A  [0] 100 Peak IV : Riv = AIV [0] where : Rn and R^ = the response factors of peaks II and IV respectively, AH [0] and An [0] = the areas of peaks II and IV respectively of the standard sample [0] obtained in 8.5.3 . Peak III : Rm - W Am [5]  Am [0] where : Rm = the response factor of peak III, AIU [0] and An, [5]  the areas of peak III in standard samples [0] and [5] respectively obtained in 8.5.3, W = the quantity of whey in standard sample [5], i.e. 5. 5. 12. 86 Official Journal of the European Communities No L 342/13 9.1.2. Calculation of the relative area of the peaks in the sample [E] S  [E] - R  x An [E] SIII [E] = RIII x Ain [E] SIV [E] == RIV X Arv [E] where : Sn [E], Sm [El SIV [E] = the relative areas of peaks II, III and IV respectively in the sample [E], Au [E], A,  [E], Arv [E] = the areas of peaks II, III and IV respectively in the sample [E] obtained in 8.4.2, Rn, Rm, Riv = the response factors calculated in 9.1.1 . 9.1.3 . Calculation of the relative retention time of peak III in sample [E] RTIII [E]RRT,  [E] = RT , 5 where : RRTm [E] = the relative retention time of peak III in sample [E], RTm [E] = the retention time of peak III in sample [E] obtained in 8.4.2, RTIII [5] = the retention time of peak III in control sample [5] obtained in 8.5.3 . 9.1.4. Experiments have shown that there is a linear relation between the relative retention time of peak III, i.e. RRTm [5] and the percentage of whey powder added up to 10 % .  The RRTIII [E] is &lt; 1,000 when the whey content is &gt; 5 % ;  The RRTIII [E] is &gt; 1,000 when the whey content is &lt; 5 % . The uncertainty allowed for the values of RRTm is ± 0,002. Normally the value of RRTIII [0] deviates little from 1,034. Depending on the condition of the columns, the value may approach 1,000, but it must always be greater. 9.2 . Calculation of the percentage of rennet whey powder in the sample : W = S,  [E]  [1,3 + (Sni [0]  0,9)] where : W = the percentage m/m of rennet whey in the sample [E] ; Sm [E] = the relative area of peak III of test sample [E] obtained as in 9.1.2 ; 1,3 represents the relative average area of peak III expressed in grams of rennet whey per 100 g determined in non-adulterated skimmed-milk powder of various origins. This figure was obtained experimentally ; Sm [0] represents the relative area of peak III which is equal to Rm x Ara [0]. These values are obtained in 9.1.1 and 8.5.3 respectively ; Sm [0] 0,9 represents the correction to be made to the relative average area 1*3 when Sin [0] is not equal to 0,9 . Experimentally the relative average area of peak III of the control sample [0] is 0,9 . 9.3 . Accuracy of the procedure 9.3.1 . Repeatability The difference between the results of two determinations carried out simultaneously or in rapid succession by the same analyst using the same apparatus on identical test material shall not exceed 0,2 % m/m. 9.3.2. Reproducibility The difference between two single and independent results, obtained in two different labora ­ tories on identical test material shall not exceed 0,4 % m/m. No L 342/14 Official Journal of the European Communities 5. 12. 86 9.4. Interpretation 9.4.1 . Assume the absence of whey if the relative area of peak III, Sm [E] expressed in grams of rennet whey per 100 g of the product is &lt; 2,0 + (Sm [0]  0,9), where 2,0 is the maximum value allowed for the relative area of peak III taking into account the relative area of peak III, i.e. 1,3, the uncertainty due to variations in the composition of skimmed-milk powder and the reproducibility of the method (9.3.2), (Sm [0]  0,9) is the correction to be made "when the area S]n [0] is different from 0,9 (see point 9.2). 9.4.2. If the relative area of peak III, Sin [E] is &gt; 2,0 + (Sm [0]  0,9) and the relative area of peak II, SII [E] &lt; 160, determine the rennet whey content as indicated in point 9.2. 9.4.3 . If the relative area of peak III, Sm [E] is &gt; 2,0 + (Sni [0]  0,9) and the relative area of peak II, Sn [E] &gt; 1 60, determine the total protein content (P %) ; then examine graphs 1 and 2. 9.4.3.1 . The data obtained after analysis of samples of unadulterated skimmed-milk powders with a high total nitrogen content have been assembled in graphs 1 and 2. The continuous line represents the linear regression, the coefficients of which are calcu ­ lated by the least squares method. The dashed straight line fixes the upper limit of the relative area of peak III with a proba ­ bility of not being exceeded in 90 % of cases. The equations for the dashed straight lines of graphs 1 and 2 are : Sm  0,376 P %  10,7 (graph 1 ), S,  - 0,0123 S  [E] + 0,93 (graph 2), respectively where : Sm is the relative area of peak III calculated either according to total protein content or according to the relative area of peak Sn [E], P % is the total protein content expressed as a percentage, by weight, Sn [E] is the relative area of sample calculated in point 9.1.2. These equations are equivalent to the figure of 1,3 mentioned in point 9.2. The discrepancy (T, and Tj) between the relative area SIn [E] found and the relative area Sin is given by means of the following : T, S,  [E]  [(0,376 P %  10,7) + (S,  [0]  0,9)] T2 - Sm [E]  [(0,0123 S  [E] + 0,93) + (S , [0]  0,9)] 9.4.3.2. If T, and/or T2 are zero or less, the presence of rennet whey cannot be determined. If Ti and T2 exceed zero, rennet whey is present. The rennet whey content is calculated according to the following formula : W = T2 + 0,91 where : 0,91 is the distance on the vertical axis between the continuous and dotted straight lines. 5. 12. 86 Official Journal of the European Communities No L 342/15 SKIMMED-MILK POWDER / SKIMMED-MILK POWDER